DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13, 15 and 17 and are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et. al. (US 2018/0098250 A1) in view of Yi et. al. (US 2020/0128596 A1)
The disclosure of Vrzic finds support at US 62469708
The disclosure of Yi finds support at US 62453533 Fig. 1, Fig. 2 and “3 Invention”
Regarding Claim 11, Vrzic discloses a method performed by a user equipment (UE) (Fig. 2 14 15 Para 53-59 148-161), comprising: 
receiving a Radio Resource Control (RRC) message used to configure a Data Radio Bearer (DRB) with duplication (Fig. 14 RRC Connection Reconfig (activate PD Mode) Fig. 15 RRC Connection Reconfig (Deactivate PD Mode) Para 148 “the serving MgNB 370 sends an RRC connection Reconfiguration message 870 to active the PD mode” Para 149 “Once PD has been configured for a Data Radio Bearer (DRB)” Para 150 “the MgNB 370 sends an RRC Connection Reconfiguration message 871 to deactivate the PD mode”)  and 
if the duplication is configured as activated, a Packet Data Convergence Protocol (PDCP) entity of the DRB submits PDCP Protocol Data Units (PDUs) to multiple Radio Link Control (RLC) entities associated to the DRB (Fig. 2 100 UE 105 NR-PDCP 110 NR-RLC 111 NR-RLC Para 57 67 “Process 450's packet duplication includes producing a duplicated PDU (referred to as a duplicate PDCP PDU) is performed by FIG. 2's NR-PDCP 105. The duplicated packets from NR-PDCP 105 are transmitted…via the UE's two NR protocol stack entities 101, 102 and more specifically the NR RLC 110, 111…entities”); 
Yi discloses something Vrzic does not explicitly disclose: if the duplication is configured as deactivated, the PDCP entity of the DRB submits PDCP PDUs to one of the RLC entities associated to the DRB (Fig. 11 Duplication Off Abstract “the transmitting device receives a deactivation command for the packet duplication function, the PDCP entity submits the PDCP PDU to a single one of the multiple lower layer entities, and the single one of the multiple lower layer entities transmits the PDCP PDU” Para 136 140)
Therefore it would have been obvious to one skilled in the art at the invention was filed to receive a RRC message used to configure a DRB with duplication, and if the duplication is configured as activated, a PDCP entity of the DRB submits PDCP PDUs to multiple RLC entities associated to the DRB; else if the duplication is configured as deactivated, the PDCP entity of the DRB submits PDCP PDUs to one of Para 30).
Regarding Claim 13, Vrzic discloses a method performed by a base station (Fig. 2 14 15 Para 53-59 148-161), comprising: 
transmitting a Radio Resource Control (RRC) message used to configure a Data Radio Bearer (DRB) with duplication (Fig. 14 RRC Connection Reconfig (activate PD Mode) Fig. 15 RRC Connection Reconfig (Deactivate PD Mode) Para 148-150), and 
if the duplication is configured as activated, receiving Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) submitted to multiple Radio Link Control (RLC) entities associated to the DRB from a PDCP entity of the DRB of a user equipment (UE) (Fig. 2 100 UE 105 NR-PDCP 110 NR-RLC 111 NR-RLC Para 57 67); 
Yi discloses if the duplication is configured as deactivated, receiving PDCP PDUs submitted to one of the RLC entities associated to the DRB from the PDCP entity of the DRB of the UE (Fig. 11 Duplication Off Abstract Para 136 140)
Regarding Claim 15, Vrzic discloses a user equipment (UE) (Fig. 17 1001 Para 162 “a processing system 1001 that may be used for implementing the various network functions and the methods and signaling as described above”), comprising: 
a processor (Fig. 17 1010 Processor Para 162); and 
a memory (Fig. 17 1020 Processor Para 162), the memory having instructions stored thereon (Para 164), wherein
the instructions, when processed by the processor, execute the method (Para 164) comprising: 
Fig. 14 RRC Connection Reconfig (activate PD Mode) Fig. 15 RRC Connection Reconfig (Deactivate PD Mode) Para 148-150), and 
if the duplication is configured as activated, a Packet Data Convergence Protocol (PDCP) entity of the DRB submits PDCP Protocol Data Units (PDUs) to multiple Radio Link Control (RLC) entities associated to the DRB (Fig. 2 100 UE 105 NR-PDCP 110 NR-RLC 111 NR-RLC Para 57 67); 
Yi discloses if the duplication is configured as deactivated, the PDCP entity of the DRB submits PDCP PDUs to one of the RLC entities associated to the DRB (Fig. 11 Duplication Off Abstract Para 136 140)
Regarding Claim 17, Vrzic discloses a base station (Fig. 17 1001 Para 162 “a processing system 1001 that may be used for implementing the various network functions and the methods and signaling as described above”), comprising: 
a processor (Fig. 17 1010 Processor Para 162); and 
a memory (Fig. 17 1020 Processor Para 162), the memory having instructions stored thereon (Para 164), 
wherein the instructions, when processed by the processor, execute the method (Para 164) comprising: 
transmitting a Radio Resource Control (RRC) message used to configure a Data Radio Bearer (DRB) with duplication (Fig. 14 RRC Connection Reconfig (activate PD Mode) Fig. 15 RRC Connection Reconfig (Deactivate PD Mode) Para 148-150), and 
if the duplication is configured as activated, receiving Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) submitted to multiple Radio Link Control Fig. 2 100 UE 105 NR-PDCP 110 NR-RLC 111 NR-RLC Para 57 67); 
Yi discloses if the duplication is configured as deactivated, receiving PDCP PDUs submitted to one of the RLC entities associated to the DRB from the PDCP entity of the DRB of the UE (Fig. 11 Duplication Off Abstract Para 136 140)
Claim 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et. al. (US 2018/0098250 A1) in view of Yi et. al. (US 2020/0128596 A1) and in further view of Kim et. al. (US 2018/0092118 A1)
Regarding Claim 12, the combination of Vrzic and Yi discloses the method of claim 11.
Kim discloses something neither Vrzic nor Yi explicitly discloses: indicating PDCP transmittable data to a Medium Access Control (MAC) entity associated with the RLC entity (Para 169 “In step 905, an event to indicate the amount of transmittable data from the PDCP apparatus to the MAC apparatus is generated”),
wherein the PDCP transmittable data includes (i) the PDCP SDUs that have not been processed by the PDCP entity (Para 171 “data available for transmission in the PDCP layer… the SDU itself, if the SDU has not yet been processed by PDCP”), (ii) the PDCP PDUs that have been processed by the PDCP entity but have not been submitted to lower layer (Para 171 “data available for transmission in the PDCP layer…For SDUs for which no PDU has been submitted to lower layers…the PDU if the SDU has been processed by PDCP”), and (iii) the PDCP Control PDUs (Para 171 “the UE shall consider PDCP Control PDUs, as well as the following as data available for transmission in the PDCP layer”).
Para 105).
Regarding Claim 14, the combination of Vrzic, Yi and Kim discloses claim 14 as explained in claims 12 and 13.
Regarding Claim 16, the combination of Vrzic, Yi and Kim discloses claim 16 as explained in claims 12 and 15.
Regarding Claim 18, the combination of Vrzic, Yi and Kim discloses claim 18 as explained in claims 12 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463